              Case 3:19-cv-01232-SB         Document 2       Filed 08/07/19      Page 1 of 9

                                                                                                       1

 1 Michael L. Hanson # 12298145
   3405 Deer Park Dr. S.E.
 2 Salem, Oregon 97310
   Plaintiff Pro se
 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF OREGON
 7

 8
     Michael L. Hanson,
                                                        ~   No.   6 ·• )4-   c,J- J;),0 ;;>.- · z, ~
                       Plaintiff,                       )
 9                                        )                 COMPLAINT ASSERTING DENIAL OF
          vs.                             )                 RIGHTS OF ACCESS UNDER THE
10                                        )                 AMERICANS WITH DISABILITIES ACT
   BRANDON HONG WANG individually and dba)                  FOR INJUNCTIVE RELIEF, DAMAGES
11 HONG PHAT MARKET; DIAN PHAN                              FEES AND COSTS (ADA)
   individually and dba HONG PHAT MARKET;                   GENERAL NEGLIGENCE
12                    Defendants.

13

14
                                               I. SUMMARY
15
        I. This is a civil rights action by plaintiff MICHAEL L. HANSON ("Plaintiff) for
16
           discrimination at the building,structure,facility,complex,property,land,development,
17
           and/or surrounding business complex !mown as:
18
                                         HONG PHAT MARKET
19                                        9819 N. E. Prescott St.
                                         Portland, Oregon 97220
20                                       (hereafter "the facility")

21      2. Plaintiff seeks damages,injunctive and declaratory relief, and costs,against BRANDON

22         HONG WANG individually and HONG PHAT MARKET; and DIAN PHAN; (hereafter

23         collectively refe1Ted to as "Defendants"), Pursuant to Title III of the Americans with

24         Disabilities Act of 1990 (42 U.S.C. §§ 12101 et seq.)(ADA) and related Oregon statutes.

     Page 1 of 8 Hanson v. Wang, et al. Complaint
              Case 3:19-cv-01232-SB          Document 2       Filed 08/07/19      Page 2 of 9

                                                                                                            2

 1

 2

 3

 4                                            II. JURISDICTION

 5       3. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA claims.

 6       4. Supplemental jurisdiction for claims brought under parallel Oregon law arising from the

 7          same nucleus of operative facts is predicated on 28 U.S.C. §§ 1367.

 8       5. Plaintiff's claims are authorized by 28 U.S.C. §§ 2201 and 2202

 9                                               Ill. VENUE

10      6. All actions complained of herein take place within the jurisdiction of the United States

11          District Court, District of Oregon, and venue is invoked pursuant28 U.S.C. § 139 l(b),(c).

12                                                IV. PARTIES

13      7. Defendants own,operate, and/or lease the Facility, and consist of a person (or

14          persons),firm, and/or corporation.

15      8. Plaintiff suffers from epilepsy and requires the use of a service animal that is trained to

16          detect the onset of the plaintiff's seizures. Plaintiff's service animal meets or exceeds the

17          national training requirements for a "Seizure Response Service Animal". Plaintiff's

18          service animal is also certified by a "Seizure Response Trainer". Consequently, plaintiff

19          is "Physically Disabled", as defined by all applicable Oregon and United States laws,

20          and is a member of the public whose rights are protected by these laws.

21

22

23

24

     Page 2 of 8 Hanson v. Wang, et al. Complaint
                   Case 3:19-cv-01232-SB          Document 2       Filed 08/07/19     Page 3 of 9

                                                                                                               3

     1                                                  V. FACTS

 2           9. The Facility is open to the public, intended for non-residential use, and its operation

 3               effects commerce. The Facility is therefore a public accommodation as defined by all

 4               applicable state and federal laws.

 5           10. Plaintiff stayed .25 miles from the Facility and visited the Facility on or about February

 6               17, 2018 for the purpose of shopping. During plaintiff's visit to the Facility, plaintiff

 7               encountered the following barrier that interfered with, and outright denied plaintiff's

 8              ability to use and enjoy the goods, services, privileges, and accommodations offered at

 9              the Facility:

10                      a) The Facilities owner BRANDON HONG WANG told plaintiff to leave his

11              Facility because the Facility had a "no pets" policy. Plaintiff's service animal was

12              wearing its service vest and was on a leash and under control. Plaintiff was unable

13              to buy the goods plaintiff needed, which was embarrassing and caused emotional

14              and mental distress to the plaintiff.

15           11. Plaintiff stayed .25 miles from the Facility and visited the Facility on or about February

16              19, 2018 for the purpose of shopping a second time. During plaintiff's visit to the Facility

17              plaintiff encountered the following barrier that interfered with, and outright denied

18              plaintiff's ability to use and enjoy the goods, services, privileges, and accommodations

19              offered at the Facility:

20                      b) The Facilities employee DIAN PHAN told plaintiff to leave the Facility at the

21              request of the owner BRANDON HONG WANG because the Facility had a "no

22              pets" policy and plaintiff was already asked to leave before. Plaintiff's service

23              animal was wearing its service vest, and was on a leash and under control.

24

         Page 3 of 8 Hanson v. Wang, et al. Complaint
              Case 3:19-cv-01232-SB           Document 2           Filed 08/07/19   Page 4 of 9

                                                                                                          4

 1                 Plaintiff was unable to buy the goods needed which was embarrassing and caused

 2         emotional and mental distress to the plaintiff.

 3      12. The barrier identified in both paragraph 10 and 11 herein are only those that the plaintiff

 4         personally encountered. Plaintiff is presently unaware of other barriers which may in fact

 5         exist at the Facility and relate to his disabilities.

 6      13. Plaintiff was, and continues to be, deterred from visiting the Facility because plaintiff

 7         knows the Facility's goods, services, privilege, advantages, and accommodation were and

 8         are unavailable to plaintiff due to plaintiffs physical disabilities, and the plaintiffs use of

 9         a service animal because of the disability.

10      14. Defendants knew, or should have known, that this element at the Facility violated state

11         and federal law, and interfered with (or denied) access to the physically disabled.

12         Moreover, Defendants have the ability to make the Facility accessible to the physically

13         disabled. To date, however, Defendants refuse to remove the barrier of not allowing

14         service animals to accompany the physically disabled.

15      15. At all times, defendants have possessed and enjoyed sufficient control and authority to

16         modify the Facility to allow service animals to accompany the physically disabled and

17         comply with the 1990 ADA guidelines and standards for allowing service animals to

18         accompany the physically disabled. Defendants have not modified the Facility to conform

19         to accessibility standards. Defendants have intentionally maintained the Facility in is

20         current condition and have intentionally refrained from altering the Facilities polices to

21         allow service animals that complies with accessibility standards.

22      16. Plaintiff further alleges that the (continued) presence of the barrier (the policy) at the

23         Facility is obvious as to establish defendants discriminatory intent. On information and

24          belief, plaintiff avers that the evidence of this discriminatory intentionally includes

     Page 4 of 8 Hanson v. Wang, et al. Complaint
              Case 3:19-cv-01232-SB         Document 2       Filed 08/07/19      Page 5 of 9

                                                                                                           5

 1         defendants' refusal to adhere to relevant information in regards to service animals and the

 2         physically disabled. The conscientious decision to maintain polices at the Facility;

 3         decision not to remove the barrier (the policy) from the Facility; and allowance that

 4         defendants' property continues to exist in its non-compliant state. Plaintiff further alleges,

 5         on information and belief, that the Facility is still not in compliance, and that the barrier

 6         (the policy) present at the Facility are not isolated or temporary in access due to service

 7         animals and the physically disabled.

 8

 9                                           VI. FIRST CLAIM

10                               Americans with Disabilities Act 1990

11                           Denial of "Full and Equal" Enjoyment and Use

12      17. Plaintiffre-peads and incorporates by reference the allegations continued in each of the

13         foregoing paragraphs, and incorporates them herein as if separately re-plead.

14      18. Title III of the ADA holds as a "general rule" that no individual shall be discriminated

15         against on the basis of a disability in the full and equal enjoyment (or use) of goods,

16         services, facilities, privileges, and accommodations offered by any person who owns,

17         operates, or leases a place of public accommodation. 42 U.S.C.§ 12182(a).

18      19. Defendants discriminated against plaintiff by denying plaintiff "Full and Equal

19         Enjoyment" and use of goods, services, facilities, privileges, and accommodations of the

20         Facility during each visit and each incident of deterrence.

21                                 "Failure to Allow Service Animals"

22         20. A public accommodation shall make reasonable modifications in policies, practices,

23             or procedures, when the modifications are necessary to afford goods, services,

24             facilities, privileges, advantages, or accommodations to individuals with disabilities,

     Page 5 of 8 Hanson v. Wang, et al. Complaint
             Case 3:19-cv-01232-SB          Document 2        Filed 08/07/19     Page 6 of 9

                                                                                                         6

 1             unless the public accommodation can demonstrate that making the modifications

 2             would fundamentally alter the nature of the goods, services, facilities, privileges,

 3             advantages, or accommodations. 28 C.F.R. § 36.302 (a)

 4            Service animals- states, in part, that: Generally, a public accommodation shall modify

 5            policies, practices, or procedures to permit the use of a service animal by an individual

 6           with a disability. 28 C.F.R. § 36.302(a)(c)

 7             21. Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, costs, and

 8                expenses) for these aforementioned violations. 42 U.S.C. § 12205.

 9                                        IIV. SECOND CLAIM

10                                          Unlawful practice

11             22. Plaintiff re-pleads and incorporates by reference the allegations contained in each

12                 of the foregoing paragraphs, and incorporates them herein as if separately re-pied.

13             23. Oregon Revised Statute 659A.142(4) states, in part, that: It is an unlawful practice

14                 for any place of public accommodation, resort or amusement as defined in ORS

15                 659A.400, or any person acting on behalf of such place, to make any distinction,

16                 discrimination or restriction because a customer or patron is an individual with a

17                 disability.

18             24. Oregon Revised Statute 659A. l 43(1 )(7) states, in part, that: Assistance animals:

19                 "Assistance animal" means a dog or other animal designated by administrative

20                 rule that has been individually trained to do work or perform tasks for the benefit

21                 of an individual. (7) A place of public accommodation or of access to state

22                 government services, programs or activities shall make reasonable modifications

23                 as necessary to allow an opportunity for a person with a disability who is

24                 benefited by the use of an assistance animal to obtain goods, services and the use


     Page 6 of8 Hanson v. Wang, et al. Complaint
              Case 3:19-cv-01232-SB          Document 2       Filed 08/07/19      Page 7 of 9

                                                                                                         7

 1                 of the advantages, facilities and privileges of the place or the advantages, facilities

 2                 and privileges of the state government services, programs or activities. For

 3                 purposes of this subsection, except as provided in subsections ( 6) and (8) of this

 4                 section, in addition to any other applicable accommodation requirement, allowing

 5                the presence of the assistance animal is a reasonable modification.

 6

 7             25. Oregon Revised Statute 659A.885(8)(a) sates, in part, that: Any individual against

 8                 whom any distinction, discrimination or restriction on account of race, color,

 9                 religion, sex, sexual orientation, national origin, marital status or age, if the

10                 individual is 18 years of age or older, has been made by any place of public

11                 accommodation, as defined in ORS 659A.400, by any employee or person acting

12                 on behalf of the place or by any person aiding or abetting the place or person in

13                 violation of ORS 659A.406 may bring an action against the operator or manager

14                 of the place, the employee or person acting on behalf of the place or the aider or

15                 abettor of the place or person. Notwithstanding subsection (1) of this section, in

16                 an action under this subsection:

17 (a) The comt may award, in addition to the relief authorized under subsection (1) of this section,

18 compensatory and punitive damages.

19             26. Defendants' aforementioned acts and omissions denied the physically disabled

20                 public including plaintiffs- full and equal accommodations, advantages, facilities,

21                 privileges, and services in a business establishment (because of their physical

22                 disability).

23

24

     Page 7 of 8 Hanson v. Wang, et al. Complaint
                   Case 3:19-cv-01232-SB          Document 2        Filed 08/07/19      Page 8 of 9

                                                                                                          8

     1               27. These acts and omissions (including the ones that violate the ADA) denied, aided,

 2                      or incited, or discriminated against plaintiff by violating ORS 659A.142(4) and

 3                      ORS 659A. 143(1)(7).

 4                  28. Plaintiff was damaged by Defendants' wrongful conduct, and seeks damages of

 5                      $5000.00 for each offense.

 6                  29. Plaintiff seeks to enjoin defendants from violating ORS 659A.142(4) and ORS

 7                      659A. 143(1)(7) (and ADA), and recover reasonable fees and costs incurred under

 8                      ORS 659A.885(8)(a).

 9

10                                            IX. PRAYER FOR RELIEF

11               WHEREFORE, Plaintiff prays judgment against Defendants, and each of them, for:

12           1. Injunctive relief, preventive relief, or any other relief the Court deems proper.

13          2.   Damages under ORS 659A.885(8)(a).

14          3. Fees, litigation expenses, and cost of suit.

15          4. Interest at the legal rate from the date of the filing of this action.

16          5. For such other and further relief as the Court deems proper.

17

18 Dated August 02, 2019                                                Isl
                                                                Michael L. Hanson
19                                                              Pro se Plaintiff

20

21

22

23

24

         Page 8 of 8 Hanson v. Wang, et al. Complaint
         Case 3:19-cv-01232-SB         Document 2       Filed 08/07/19      Page 9 of 9




                                                                                                  1


                                        VERIFICATION


       I, MICHAEL L. HANSON,am the plaintiff in the above-entitled action. I have read the
foregoing Complaint and know the contents thereof. The same is true of my own knowledge,
except as to those matters which are therein alleged on information and belief, and as to those
matters, I believe them to be true.

       I verify under penalty of perjury that the foregoing is true and correct.




Dated August 02, 2019                                         Isl
                                                     Michael L. Hanson
                                                           Pro se Plaintiff




                                       Hanson v. Le, et al.
                                          Verification
